Fort Ashford Funds, LLC Schedule to Loan and Security Agreement

  Borrowers: Single Touch Systems, Inc.
Single Touch Interactive, Inc.
Address: 2235 Encinitas Blvd. Suite 210 Encinitas, California 92024


Date: December [5], 2008

This Schedule forms an integral part of the Loan and Security Agreement between
Fort Ashford Funds, LLC and the above-borrower of even date.

1. LOAN AMOUNT (Section 1.1):

$1,000,000.00

The Loan shall be made in one disbursement upon satisfaction of the conditions
set forth in this Agreement. Estimated costs and expenses (including without
limitation attorneys fees and filing fees) may be deducted by Lender from such
disbursement. To the extent actual costs and expenses exceed the amount
deducted, Borrower shall pay the difference on request of Lender, and to the
extent actual costs and expenses are less than the amount deducted, Lender shall
refund the difference to Borrower.

The Loan and interest thereon shall be repaid as follows:

(a) Accrued interest for the period from the date the Loan is advanced to 90
days after the date hereof shall be due and payable 90 days after the date
hereof, and at maturity; and

(b) The entire unpaid principal balance of the Loan shall be repaid in full 180
days after the date hereof.

2. Interest (Section 1.2):

The Loan shall bear interest at a fixed rate equal to 10% per annum. Interest
shall be calculated on the basis of a 360-day year for the actual number of days
elapsed.

3. Fees (Section 1.4):

Facility Fee: n/a.

--------------------------------------------------------------------------------

4. Financial Covenants. n/a

5. Reporting (Section 5.3):

Borrower shall provide Lender with the following: Copies of all filings with the
Securities and Exchange Commission, within two business days after the same are
filed.

6. Borrower Information:

Borrower represents and warrants that the information set forth in the
Representations and Warranties of the Borrower dated of substantially date
herewith, previously submitted to' Lender (the "Representations") is true and
correct as of the date hereof.

7. Additional Provisions:

(a) Subordination of Inside Debt. All present and future indebtedness of
Borrower to its officers, directors and shareholders ("Inside Debt") shall, at
all times, be subordinated to the Obligations pursuant to a subordination
agreement on Lender's standard form. Borrower represents and warrants that there
is no Inside Debt presently outstanding. Prior to incurring any Inside Debt in
the future. Borrower shall cause the person to whom such Inside Debt will be
owed to execute and deliver to Lender a subordination agreement on Lender's
standard form.

(b) Guaranty; Collateral. Concurrently. Borrower shall cause Anthony Macaluso
("Individual Guarantor") to execute and deliver to Lender a Continuing Guaranty
with respect to all of the Obligations, on Lender's standard form (the
"Guaranty") and to deliver his current financial statement to Lender which shall
be in form and substance acceptable to Lender in its discretion. Throughout the
term of this Agreement Borrower shaH cause such Guaranty to continue in full
force and effect. Within 100 days after the date hereof, Borrower shall cause
the Individual Guarantor to execute and deliver all documentation necessary, and
take all actions necessary, in order to grant Lender a security interest or lien
on collateral of the Individual Guarantor acceptable to Lender in its sole
discretion. which collateral shall have a fair market value of at least
$2,000.000. and to provide Lender with evidence of said fair market value
satisfactory to Lender in its sole discretion.

(c) Corporate Structure. Borrower has no partially-owned or wholly-owned
subsidiaries, except that Single Touch Interactive, Inc. is a wholly-owned
subsidiary of Single Touch Systems, Inc.

--------------------------------------------------------------------------------

  Borrower:
Single Touch Systems, Inc.


By: /s/ Anthony Macaluso
President or Vice President
By: /s/ Tom Hovasse
Secretary or Asst. Secretary


Borrower:

  Single Touch Interactive. Inc.
By: /s/ Anthony Macaluso
President or Vice President


  By: /s/ Tom Hovasse
Secretary or Asst. Secretary


  Lender:
Fort Ashford Funds. LLC.
By: /s/ [blank]
Title:/s/[blank]


[California Notary Page Omitted]

--------------------------------------------------------------------------------